Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Specification
The ABSTRACT language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  
In this case “A harvesting machine including …”.

The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols (6073427).


[AltContent: textbox (Sensors left-right)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    402
    550
    media_image1.png
    Greyscale



[AltContent: textbox (Sensor that detects the presence of crops upon coming into contact with the crop)][AltContent: arrow]
    PNG
    media_image2.png
    357
    283
    media_image2.png
    Greyscale

1. A harvesting machine comprising: 
a harvesting part that is provided forward of a machine body (header fig 1), and harvests crops in a farm field (fig 1); and 
a plurality of crop sensors (marked up) that are provided in the harvesting part at intervals in a left-right direction (shown/taught above), and detect the presence of crops upon coming into contact with the crops (shown/taught above). 

2. The harvesting machine according to claim 1, wherein a conveying part that conveys crops from the harvesting part toward the machine body (either the feeder 32 or the chain gatherer of the row separators 38) is coupled to a rear portion of the harvesting part, the harvesting part includes: 

a frame member (header frame 34) that supports the lateral conveying member so as to be rotatable (intended use / capability is shown/taught above), and to which the conveying part is coupled, and the crop sensors are provided on the frame member (shown above). 

3. The harvesting machine according to claim 2, wherein the crop sensors are provided on a portion that is located below the lateral conveying member, of the frame member (figs 1 & 3). 

4. The harvesting machine according to claim 2, wherein the crop sensors are provided on a bottom portion of the frame member (fig 3). 

5. The harvesting machine according to claim 2, wherein the crop sensors are located outside a trajectory of rotation of the lateral conveying member (fig 3). 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (6073427).

Nichols teaches the claimed invention above, except as noted:

10. The harvesting machine according to claim 1, wherein a conveying part that conveys crops (it is well known one skilled that a separator includes a chain gatherer at the separator) from the harvesting part toward the machine body is coupled to a rear portion of the harvesting part, and 
the crop sensors are provided in the harvesting part so as to be distributed on a right side and a left side of a center of an entrance of the conveying part in a left-right direction (already addressed above). 

11. The harvesting machine according to claim 10, wherein the crop sensors are provided in the harvesting part at a position on the right side of the entrance, a position on the left side of the entrance, and a position that is forward of the entrance (both sides include sensors; which are at a position forward of the entrance, fig 2). 

12. The harvesting machine according to claim 11, wherein the crop sensor that is provided in the harvesting part at the position that is forward of the entrance is located forward of the crop sensors that are provided in the harvesting part at the positions on the right side and the left side of the entrance (it would have been obvious one having ordinary skill in the art at the time the invention was made to arrange some of the sensors forward of the others, i.e. forward of the right & left sensors). 




Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (6073427), in view of Deppe (7431113).

Nichols teaches the claimed invention above, except as noted:

15. A harvesting machine comprising: a harvesting part that is provided forward of a machine body, and harvests crops in a farm field (addressed above); 
a harvesting width detector that detects a harvesting width corresponding to crops harvested through harvesting work that has actually been performed, included in a workable width within which harvesting work can be performed by the harvesting part (sensors as addressed above are width wise, thus capable of detecting the workable width); 
a travel transmission unit that changes the travel speed of the machine body; and a speed controller that shifts the travel transmission unit to a lower speed as the harvesting width increases, and shifts the travel transmission unit to a higher speed as the harvesting width decreases, based on the result of detection performed by the harvesting width detector (not shown). 

Deppe teaches that it has been known to control the rotational speed based on the crop sensed: 

“A crop sensor 37 for detecting the crop condition without contacting the crop is associated with the front attachment 2. The sensor 37 detects how much of the crop 4 is fed into the working units the rotation speeds of the working units 7, 8, 15, 16, 17 or the rotation speed of the engine 19 in a generally known manner.”

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the use the crop presence sensors of Nichols in view of and with the teachings of Deppe, in order to better adjust and compensate for crop distribution.


16. The harvesting machine according to claim 15, wherein crop sensors that detect the presence of crops upon coming into contact with the crops are included in the harvesting width detector, and two or more crop sensors are provided in the harvesting part at intervals in a left-right direction (addressed above). 

17. The harvesting machine according to claim 15, further comprising: a conveying part that is coupled to a rear portion of the harvesting part, and conveys crops that have been harvested, from the harvesting part toward the machine body, wherein harvest crop sensors that detect the presence of crops upon coming into contact with the crops that have been harvested are provided at an entrance of the conveying part (addressed above). 

18. The harvesting machine according to claim 17, wherein the harvest crop sensors are provided on the right side and the left side of the entrance of the conveying part (addressed above). 

19. The harvesting machine according to claim 15, wherein crop sensors that detect the presence of crops upon coming into contact with the crops are included in the harvesting width detector, three or more crop sensors are provided in the harvesting part at intervals in a left-right direction, and at least one crop sensor that is located on a center side, of the crop sensors, is located forward of the entrance of the harvesting part (addressed above).




Allowable Subject Matter
	Claim(s) 6-9, 13-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


Anderson et al (2016/0330907) teaches in par. 7, that crop presence sensors have been known; sensors such as: feeler which may contact the crop plant (par. 17); an ECU 148 determines the rotational speed of the conveyor in response to the sensor (par. 46, 50).

Dybro et al (2016/0029558) teaches crop sensors & detector (316), a control system (fig 4) to adjust operational parameter of the harvester.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671